Citation Nr: 1621153	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-36 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD), to include as secondary to service-connected posttraumatic Achilles tendinitis of the left ankle. 

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected posttraumatic Achilles tendinitis of the left ankle.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected posttraumatic Achilles tendinitis of the left ankle.

4.  Entitlement to a disability rating in excess of 10 percent for posttraumatic Achilles tendinitis of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from October 1982 to October 1986.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a lumbar spine disability and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability is not related to his military service and is not due to or aggravated by the service-connected left ankle disability.

2.  The Veteran's service-connected posttraumatic Achilles tendinitis of the left ankle is manifested by recurring left ankle pain; stiffness and swelling; and limited range of motion of left plantar dorsiflexion (flexion) ending at 10 degrees and plantar flexion from 0 to 20 degrees, at its worst.  


CONCLUSIONS OF LAW

1.  The Veteran's right ankle disability was not incurred in or aggravated by active military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating, but no higher, for the service-connected posttraumatic left Achilles tendonitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5024, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regard to the claim for service connection decided herein, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in May 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The letter also informed the Veteran of VA's practices in assigning disability evaluations and effective dates.

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In regard to the duty to assist, the Veteran was afforded VA examinations in October 2008, December 2012, and December 2014.  The Board finds that the examinations were adequate for adjudication purposes.  The December 2014 examiner reviewed the history, examined the Veteran and provided an opinion supported by rationale.  The October 2008, December 2012, and December 2014 examiners reviewed the Veteran's claims folder and provided an assessment of the Veteran's current symptoms.  

Further, the Veteran's service treatment records and VA treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained as to the issues decided herein.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims decided herein. 

Although the Board is remanding the claims for service connection for a bilateral hip disability and a back disability to obtain medical records from the Veteran's private physician Dr. H.B., the Board finds that the Veteran will not be prejudiced by adjudication of this matter.  In this regard, Dr. H.B.'s records pertain exclusively to the remanded matters.  

Finally, while the Veteran's representative has argued that the most recent examination is inadequate for rating, but Board concludes to the contrary.  There are sufficient findings, when viewed in conjunction with other records on file to increase the rating for the left ankle disorder, and decide the right ankle disorder.  Thus, as to these issues, additional examination is not indicated.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Degenerative joint disease (DJD) is among the listed conditions, subject to a one year presumptive period.

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Veteran contends that his right ankle disability is due to his altered gait caused by his service-connected left ankle disability.  

The Veteran does not allege, and the evidence of record does not show, that the right ankle disability - specifically diagnosed as DJD and gout - was actually manifested in service or within the first post-service year.  Service connection on such a direct or presumptive basis is therefore not warranted.  The focus of the analysis, then, is on the Veteran's specific allegation.

December 2000 VA treatment records indicate that the Veteran complained of continue pain in his foot.  No specific foot (or ankle) was indicated.  A May 2009 VA treatment note indicates that the Veteran had an abnormal gait.  

The Veteran was afforded a VA examination in February 2006 where he denied any complaints regarding his right foot, ankle or heel.  On examination, there was no swelling, heat, redness, tenderness or joint effusion of the right ankle. 

The Veteran was afforded a VA examination in December 2014 where the examiner opined that the Veteran's right ankle disability was not related to service.  The examiner also opined that the Veteran's right ankle disability was not caused or aggravated by the service-connected left ankle disability.  The examiner reasoned that the Veteran's service treatment records were silent for a right ankle condition and his separation examination was silent for any right ankle disability.  The Veteran's February 2003 occupational therapy evaluation showed no increased left ankle pain, despite repetitious bending and lifting activities.  The examiner opined that the Veteran's left ankle tendonitis does not cause gout.  Also, the examiner noted that persons over the age of 50 years have a greater than 50 percent chance of developing arthritis of the joints.  

The Board finds the December 2014 VA medical opinion to be highly probative in value.  The examiner considered a complete medical record, including the Veteran's reports, and provided a detailed rationale based in known medical science to explain his negative conclusion.  Further, he considered all potential theories of entitlement in opining, addressing direct and secondary service connection, to include aggravation by a left ankle disability.  Finally, the Board notes that the factual basis recited by the examiner, is accurate.  The Veteran did not complain of right ankle pain until well after his discharge from service.  Also, as the December 2014 pointed out, DJD is common in persons 50 years or older.  The first signs of DJD of the right ankle weren't until the Veteran was 56 years old.  

The Veteran has clearly expressed his own belief in a nexus, but as a layperson, he lacks the necessary training and information to formulate a competent opinion.  He is not merely describing an observed cause and effect relationship; he must apply reasoning and draw conclusions based on medical knowledge.  A causal opinion here lies outside the Veteran's competence.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

As the sole adequate and probative opinion of record is negative, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a right ankle disability is not warranted.

III.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Increased Rating for Left Ankle

The Veteran's posttraumatic Achilles tendinitis of the left ankle is currently rated as 10 percent disabling under Diagnostic Code 5024.  

Tenosynovitis is rated under Diagnostic Code 5024.  Diagnostic Code 5024 directs that diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts.

For limited motion of an ankle, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, swelling, incoordination, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Also with arthritis, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A May 2007 VA treatment note indicates that the Veteran complained of left foot pain and swelling.  

The Veteran was afforded a VA examination in October 2008 where the Veteran reported a chronic level of pain of 2 on a scale of 1 to 10 in his Achilles tendon and flare-ups to a level of pain of 6 when walking more than 75 yards.  He reported weakness during flare-ups and stiffness of the left ankle.  He also reported symptoms of swelling, redness, giving way of the left ankle, fatigability and lack of endurance.  He denied frequent symptoms of locking of the left ankle or the use of assistive devices such as a crutch.  The Veteran reported that while working, he alternated sitting and standing to alleviate symptoms.  

The examiner noted that the Veteran hadn't had any dislocation or recurrent subluxation of the left ankle or inflammatory arthritis.  A July 2005 bone scan showed faint increased blood pool in the medial left ankle, but not in the area of Achilles tendon or reported area of pain.  The examiner opined that the Veteran "appears prone to osteoarthritis."  On examination, the examiner noted that the Veteran's left Achilles tendon was approximately 1.5 times the thickness of the right Achilles tendon, with reported tenderness to palpation.  The examiner noted no swelling, heat, redness, tenderness or joint effusion of the left ankle joint.  The Veteran's range of motion of the left ankle dorsiflexion was limited to 0 to 10 degrees actively and passively, compared to usual 20 degrees by stiffness without pain.  The plantar flexion was limited to 0 to 20 degrees actively and passively, compared to usual 45 degrees by stiffness, but not pain.  No changes in ranges of motion were noted after repetitive testing.  There was no evidence of increased weakness, pain, fatigability or incoordination after repetitive testing.  The examiner stated it would be speculative to state what range of motion would occur after repetitive motion outside of the examination.  

On the Veteran's August 2010 VA Form 9, he stated that the range of motion of his left ankle is "lesser than was measured on the specific day of individual measurement at my C&P examination of 10/24/2008."  

The Veteran was afforded another VA examination in December 2012 where the examiner noted the Veteran's Achilles tendinitis of the left ankle, not active.  The examiner noted the April 2005 x-ray which revealed no abnormalities.  The examiner also noted the Veteran's complaints of left ankle pain and the use of the ankle brace.  The Veteran denied that his flare-ups impact the function of the left ankle.  The Veteran's range of motion of the left plantar flexion ended at 40 degrees, with painful motion at 40 degrees.  The left plantar dorsiflexion (flexion) ended at 10 degrees, with painful motion at 10 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions.  There was no additional limitation in range of motion of the ankle following repetitive use testing.  The Veteran had functional loss and/or impairment, including pain on movement.  There was no localized tenderness or pain on palpation.  The Veteran's muscle strength testing was normal.  There was no evidence of ankylosis or laxity.  The Veteran reported the use of braces on a regular basis.  The examiner concluded that the Veteran's diagnosis was traumatic left Achilles tendonitis, resolved.  

A February 2014 MRI of the left ankle was negative for a significant disease.  The Veteran was diagnosed with post traumatic left Achilles tendonitis and no objective evidence of left ankle malunion of the os calcis.  

At the December 2014 examination, the Veteran reported constant pain, mostly on the lateral malleolus and Achilles.  He reported using an assistive device, such as a walker for gait stability.  During flare-ups, the Veteran reported difficulty walking more than 100 yards.  On testing, the Veteran's range of motion was abnormal or outside of normal range.  Specifically, the Veteran's dorsiflexion range of motion was 0 to 20 degrees, but his plantar flexion was 0 to 40 degrees.  The examiner noted that although the Veteran had abnormal range of motion, it did not contribute to a functional loss.  There was no evidence of pain with weight bearing, but there was objective evidence of localized tenderness in the lateral malleolus and Achilles regions.  The Veteran was able to perform repetitive use testing, with at least three repetitions and no additional loss of function or range of motion.  Since the examination was not being conducted during a flare-up, the examiner noted that the examination neither supports nor contradicts the Veteran's statements regarding functional loss during flare-ups.  The examiner noted that was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a time.  

Based on the foregoing, the Board finds that the Veteran's left ankle disability causes marked limitation of motion.  In regard, at his worst, the Veteran's dorsiflexion is limited to 0 to 10 degrees, compared to a normal range of motion of 0 to 20 degrees, and his plantar flexion is limited to 0 to 20 degrees, compared to a normal range of motion of 0 to 45 degrees.  As mentioned above, moderate and marked are not defined by the code.  However, "marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  See Webster's New World Dictionary, Third College Edition (1988) at 828. "Moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Id. at 871.  The Veteran's inability to move his ankle more than 10 degrees up or more than 20 degrees down constitutes a "noticeable" or "obvious" limitation of the use of his ankle.  Additionally, the Board credits the objective and subjective evidence of pain on use, including pain with extended walking.  

The Board notes that the Veteran's plantar flexion and dorsiflexion ranges of motion have improved from the October 2008 VA examination to the December 2014 examination.  However, the Board also notes that the Veteran has since reported the use of assistive devices, which he previously denied using in the October 2008 examination.  It appears that any minor improvements in the ranges of motion do not affect the overall marked limitation in the use of the Veteran's left ankle.  

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Here, the Veteran has reported that he experiences pain, especially upon use of the left foot for more than 75 yards.  The Board finds that the Veteran is competent to report pain and additional limitation on walking.  The Board further finds his reports credible.  The Board has considered these reports in its findings.  However, even with consideration of functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), as discussed above the overall level of disability is equivalent to no more than marked, which is the maximum rating available under Diagnostic Code 5271. 

The Board has considered whether a separate or higher evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  The Board finds, therefore, that a separate or higher evaluation is not warranted for posttraumatic Achilles tendinitis of the left ankle under other provisions of the Diagnostic Code.

V.  Extraschedular Consideration  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the evidence indicates that the Veteran has reduced range of motion, occasional swelling and pain on movement.  The rating criteria specifically contemplate decreased range of motion and associated pain or swelling.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected left ankle disability prevents him from obtaining and/or maintaining gainful employment, nor has the Veteran so contended.  Moreover, the Veteran has otherwise filed a claim for a total rating that is under initial consideration at the RO.


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to a 20 percent rating, but no higher, for posttraumatic Achilles tendinitis of the left ankle is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

In a February 1994 correspondence, Dr. H.B. of the Bartosek Chiropractic Center wrote that she has treated the Veteran for chronic hip and low back problems.  She opined, "I feel there is probability to believe that he may be re-aggravating the back by favoring the short Achilles tendon on the left (injury sustained in service)."  There are no private treatment records from Dr. H.B.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claims, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

On remand, updated VA treatment records should be obtained and associated with the electronic claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. H.B., as well as any other records, not already of record, that are relevant to his claim.  See February 1994 letter from Dr. H.B. of the Bartosek Chiropractic Center.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain up-to-date VA treatment records pertaining to the Veteran and associate with the electronic claims file.

3.  Review the electronic claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include a new exam and opinion if needed.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


